Pope, Chief Judge,
concurring specially.
I concur specially because the one thing that is clear from the language of the jury’s first verdict in this case is they did not understand the language of the charge on driving under the influence. When they returned their first verdict finding the defendant was guilty of driving under the influence but was not “an unsafe driver,” probably they meant he was not a “less safe” driver. Of course, it is well-settled that one may not be convicted of driving under the influence in the manner proscribed by OCGA § 40-6-391 (a) (1) unless the jury finds the defendant was a less safe driver due to the influence of alcohol. Clay v. State, 193 Ga. App. 377 (2) (387 SE2d 644) (1989).